United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4385
                       ___________________________

                          Henry Estuardo Diaz-Garcia,

                            lllllllllllllllllllllPetitioner,

                                          v.

        Jefferson B. Sessions, III, Attorney General of the United States,

                           lllllllllllllllllllllRespondent.
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: September 25, 2017
                            Filed: October 11, 2017
                                 [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

       Guatemalan citizen Henry Estuardo Diaz-Garcia petitions for review of an
order of the Board of Immigration Appeals dismissing his appeal from the decision
of an immigration judge (IJ), which denied him withholding of removal and relief
under the Convention Against Torture (CAT).1 Diaz-Garcia sought immigration
relief based on his religion and on his membership in the proposed particular social
group “Guatemalans who have rejected gang recruitment as youth and have fled the
country and cannot return.” After careful consideration, we conclude that substantial
evidence supports the denial of withholding relief, because: (1) Diaz-Garcia’s
proposed social group is not cognizable; and (2) the record does not compel the
conclusion that the gang members who beat and threatened Diaz-Garcia when he
refused their recruitment efforts did so for any reason other than to increase their
numbers, rather than on account of his religion or any other protected ground. See
De Castro-Gutierrez v. Holder, 713 F.3d 375, 379-80 (8th Cir. 2013) (standard of
review; enumerated grounds for immigration relief); Ortiz-Puentes v. Holder, 662
F.3d 481, 483-84 (8th Cir. 2011).

       We further conclude that substantial evidence supports the agency’s denial of
CAT relief, because Diaz-Garcia did not show that he was tortured, or would more
likely than not be tortured by the Guatemalan government, or people acting on the
government’s behalf, if he returned. See De Castro-Gutierrez, 713 F.3d at 381.
Accordingly, the petition is denied. See 8th Cir. R. 47B.
                        ______________________________




      1
       The IJ’s determination that Diaz-Garcia’s asylum claim was time-barred is not
before this panel.

                                         -2-